per curiam:
El 19 de junio de 1992 emitimos una resolu-ción mediante la cual le concedimos al abogado notario Luis B. Osorio Díaz un término de veinte (20) días, conta-dos a partir de la notificación de esta resolución, para que acreditase el cumplimiento con los requisitos de prestación de fianza. También le ordenamos mostrar causa por la cual no debía ser suspendido del ejercicio de la notaría. Se le apercibió que su incumplimiento con los términos de la re-solución conllevaría la suspensión automática del ejercicio de la notaría y que, además, podría dar lugar a sanciones disciplinarias adicionales conforme a las normas pautadas en In re Pagán Áyala, 115 D.P.R. 814 (1984).
Luego de la presentación de varias mociones informati-vas por parte del licenciado Osorio Díaz y la concesión de prórrogas para cumplir con nuestra Resolución de 19 de junio de 1992, el 20 de octubre de 1992, el Director de la Oficina de Inspección de Notarías nos remitió un informe relacionado con la obra notarial del licenciado Osorio Díaz. En dicho informe el Director nos indica que subsisten de-ficiencias sin corregir en estampillas de rentas internas, en *1051sellos notariales y en sellos de asistencia legal, por un total de novecientos cincuenta y seis dólares ($956). EL licen-ciado Osorio Díaz le solicitó al Director un término para corregir los señalamientos.
Tomando en consideración todo lo antes señalado y con vista a la falta de prestación de fianza y a la deficiencia en el pago de sellos de rentas internas, notariales y de asis-tencia legal por un total de novecientos cincuenta y seis dólares ($956), se dicta sentencia en la que se suspende al Ledo. Luis B. Osorio Díaz del ejercicio de la notaría hasta que otra cosa disponga este Tribunal. Se le ordena, ade-más, que dentro de un término de treinta (30) días, conta-dos a partir de la notificación de esta opinión Per Curiam, corrija las deficiencias notariales señaladas por el Director de la Oficina de Inspección de Notarías en su Informe de 20 y 28 de octubre de 1992 y muestre causa por la cual no deba ser disciplinado.
El Juez Asociado Señor Fuster Berlingeri no intervino.